DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Response to Election/Restriction filed on 6/14/2022 is acknowledged.
3.	Claims 1, 6, 11 and 12 have been cancelled.
4.	New claims 13-15 have been added.
5.	Claims 2-5, 7-10 and 13-15 are pending in this application.
6.	Claims 2-5, 7-10 and 13-15 are under examination.

Election/Restrictions
7.	Applicant’s election without traverse of Group 3 (claims 2-5, 7-10 and 13-15) and election of a composition comprising rhGAA wherein 40%-60% of the N-glycans on the rhGAA are complex type N-glycans, each rhGAA molecule on average comprises at least one bis-M6P glycan and the rhGAA comprises at least 3.0 mol M6P residues per mol rhGAA as species of rhGAA composition in the reply filed on 6/14/2022 is acknowledged.  The requirement is made FINAL in this office action.
The instant claims 2-5, 7-10 and 13-15 are drawn to a composition comprising rhGAA, wherein 40%-60% of the N-glycans on the rhGAA are complex type N-glycans, and wherein each rhGAA molecule on average comprises at least one bis-M6P glycan.  A search was conducted on the elected species; and this appears to be free of prior art.  A search was extended to the genus in claim 10; and this too appears to be free of prior art.  Claims 2-5, 7-10 and 13-15 are examined on the merits in this office action. 

Specification
8.	Please note: the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification (see MPEP § 608.01).

Objections
9.	Claim 10 is objected to for the following minor informality: Claim 10 contains the acronyms “rhGAA” and "bis-M6P".  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, for example, recombinant human alpha glucosidase (rhGAA).  The abbreviations can be used thereafter.

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (d)
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 15 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
12.	Claim 15 depends on claim 10; and claim 15 recites "The composition of claim 10, wherein at least 2% of the total glycans on the rhGAA are bis-phosphorylated mannose-6-phosphate (bis-M6P) glycans".  However, as evidenced by instant specification, the instant claimed rhGAA is produced from Chinese hamster ovary (CHO) cell line GA-ATB-200, wherein each rhGAA comprises on average 1.3 bis-M6P that equals to about 17.2% or 24.7% of the total glycan on rhGAA (see for example, page 19, lines 5-9 of instant specification; and Figures 9 and 10B of instant application).  Therefore, one of ordinary skilled in the art would understand and reasonably expect that for the rhGAA recited in instant claim 10, the amount of bis-M6P glycan would be at least about 13.2% (17.2%/1.3= about 13.2%) of the total glycan on the rhGAA.  Therefore, the scope of the composition recited in instant claim 15 is broader than that of the composition recited in instant claim 10.  Claim 15 does not further limit the scope of the composition recited in claim 10; and claim 15 is improper dependent form for failing to further limit the subject matter of claim 10.   


Obviousness Double Patenting 
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

14.	Claims 2, 3, 5, 7-10, 13 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US patent 10208299 B2, and as evidenced by McVie-Wylie et al (Molecular Genetics and Metabolism, 2008, 94, pages 448-455, filed with IDS).
15.	Instant claims 2, 3, 5, 7-10, 13 and 15 are drawn to a composition comprising rhGAA, wherein 40%-60% of the N-glycans on the rhGAA are complex type N-glycans, and wherein each rhGAA molecule on average comprises at least one bis-M6P glycan.
16.	Claims 1-18 of US patent 10208299 B2 are drawn to a composition comprising recombinant human acid alpha-glucosidase (rhGAA) produced from Chinese hamster ovary (CHO) cells, wherein 40%-60% of the N-glycans on the rhGAA are complex type N-glycans; and wherein the rhGAA comprises 3.0-5.0 mol mannose-6-phosphate (M6P) residues per mol rhGAA; and a method for treating Pompe disease in a subject in need thereof, the method comprising administering the composition of claim 1 to the subject in an amount sufficient to treat Pompe disease.
	In view of the combined teachings of claims 1-18 of US patent 10208299 B2, it would have been obvious for one of ordinary skilled in the art to develop a composition comprising rhGAA, wherein 40%-60% of the N-glycans on the rhGAA are complex type N-glycans, wherein each rhGAA molecule on average comprises at least one bis-M6P glycan, and wherein the rhGAA comprises 3.0-5.0 mol mannose-6-phosphate (M6P) residues per mol rhGAA.
	And as evidenced by McVie-Wylie et al, bis-M6P glycan on rhGAA produced from CHO cells is bis-M6P (see for example, page 450, Figure 1b).  And further as evidenced by Figures 9 and 10B of US patent 10208299 B2, for a rhGAA with each rhGAA molecule on average comprising at least one bis-M6P glycan, the amount of bis-M6P glycan should be at least about 13.2% (17.2%/1.3= about 13.2%) of the total glycan on the rhGAA.  
	Therefore, the composition developed from the combined teachings of claims 1-18 of US patent 10208299 B2 above is the composition recited in instant claims 2, 3, 5, 7-10, 13 and 15.

17.	For the same/similar reasoning/rational as the rejection set forth in Sections 14-16 above, instant claims 2, 3, 5, 7-10, 13 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US patent 10961522 B2, and as evidenced by McVie-Wylie et al (Molecular Genetics and Metabolism, 2008, 94, pages 448-455, filed with IDS).

18.	For the same/similar reasoning/rational as the rejection set forth in Sections 14-16 above, instant claims 2, 3, 5, 7-10, 13 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 28-39 of co-pending application No. 17/249175, and as evidenced by McVie-Wylie et al (Molecular Genetics and Metabolism, 2008, 94, pages 448-455, filed with IDS).
This is a provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

19.	Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 10, 14, 17, 23, 24, 25, 27, 28, 30 and 31 of US patent 10857212 B2.
20.	Instant claim 10 is drawn to a composition comprising rhGAA, wherein 40%-60% of the N-glycans on the rhGAA are complex type N-glycans, and wherein each rhGAA molecule on average comprises at least one bis-M6P glycan.
21.	Claims 1, 3, 10, 14, 17, 23, 24, 25, 27, 28, 30 and 31 of US patent 10857212 B2 are drawn to a method of treating Pompe disease in a patient in need thereof, the method comprising administering miglustat to the patient in combination with a composition comprising recombinant human acid α-glucosidase (rhGAA) molecules
produced in Chinese hamster ovary (CHO) cells; wherein the rhGAA molecules comprise first, second, third, fourth, fifth, sixth, and seventh potential N-glycosylation
sites at amino acid positions corresponding to N84, N177, N334, N414, N596, N826, and N869 of SEQ ID NO: 5, respectively; wherein 40%-60% of the N-glycans on the rhGAA molecules are complex type N-glycans; wherein the rhGAA molecules comprise, per mol of rhGAA, an average of at least about 0.5 mol bismannose-6-phosphate (bis-M6P) at the first potential N-glycosylation site, and wherein the rhGAA molecules comprise a sequence at least 95% identical to SEQ ID NO: 1 or SEQ ID NO:
5; and a composition comprising recombinant human acid α-glucosidase (rhGAA) molecules produced in Chinese hamster ovary (CHO) cells; wherein the rhGAA molecules comprise first, second, third, fourth, fifth, sixth, and seventh potential N-glycosylation sites at amino acid positions corresponding to N84, N177, N334, N414, N596, N826, and N869 of SEQ ID NO: 5, respectively; wherein 40%-60% of the N-glycans on the rhGAA molecules are complex type N-glycans; wherein the rhGAA molecules comprise, per mol of rhGAA, an average of at least about 0.5 mol bismannose-6-phosphate (bis-M6P) at the first potential N-glycosylation site, and wherein the rhGAA molecules comprise a sequence at least 95% identical to SEQ ID NO: 1 or SEQ ID NO: 5.
	In view of the combined teachings of claims 1, 3, 10, 14, 17, 23, 24, 25, 27, 28, 30 and 31 of US patent 10857212 B2, it would have been obvious for one of ordinary skilled in the art to develop a composition comprising rhGAA, wherein 40%-60% of the N-glycans on the rhGAA are complex type N-glycans, and wherein each rhGAA molecule on average comprises at least one bis-M6P glycan.  
	
22.	For the same/similar reasoning/rational as the rejection set forth in Sections 19-21 above, instant claims 2, 3, 5, 10 and 13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 17, 18 and 20 of co-pending application No. 16/654521.
This is a provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

23.	Claims 2-5, 7-10 and 13-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 7 of co-pending application No. 17/699927.
24.	Instant claims 2-5, 7-10 and 13-15 are drawn to a composition comprising rhGAA, wherein 40%-60% of the N-glycans on the rhGAA are complex type N-glycans, and wherein each rhGAA molecule on average comprises at least one bis-M6P glycan.
25.	Claim 1 of co-pending application No. 17/699927 is drawn to a method of treating Pompe disease in a patient in need thereof, the method comprising administering miglustat to the patient in combination with a recombinant acid α-glucosidase, wherein the recombinant acid α-glucosidase is expressed in Chinese hamster ovary (CHO) cells and comprises an increased content of N-glycan units bearing one or two mannose-6-phosphate residues when compared to a content of N-glycan units bearing one or two mannose-6-phosphate residues of alglucosidase alfa.  Claim 2 of co-pending application No. 17/699927	is drawn to the method according to claim 1, wherein the recombinant human acid α-glucosidase comprises a sequence at least 95% identical to SEQ ID NO: 1 or SEQ ID NO: 5.  And claim 7 of co-pending application No. 17/699927 is drawn to the method according to claim 1 wherein the recombinant human acid α-glucosidase is produced by Chinese hamster ovary cell line GA-ATB-200 or ATB-200-001-X5-14 or a subculture thereof.
In view of the combined teachings of claims 1, 2 and 7 of co-pending application No. 17/699927, it would have been obvious for one of ordinary skilled in the art to develop a composition comprising rhGAA produced by Chinese hamster ovary cell line GA-ATB-200, wherein the recombinant human acid α-glucosidase comprises a sequence that is at least 95% identical to SEQ ID NO: 1 or SEQ ID NO: 5.
As evidenced by sequence listing filed with instant application, SEQ ID NO: 1 in claim 2 of co-pending application No. 17/699927 is identical to human acid α-glucosidase of instant SEQ ID NO: 1 or 3.  And further as evidenced by instant specification (see for example page 19, lines 5-9 of instant specification) and instant Figures 9 and 10A, rhGAA produced by Chinese hamster ovary cell line GA-ATB-200 is the composition recited in instant claims 2-5, 7-10 and 13-15.
Therefore, the composition developed from the combined teachings of claims 1, 2 and 7 of co-pending application No. 17/699927 above is the composition recited in instant claims 2-5, 7-10 and 13-15.
This is a provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Examiner’s Notes
26.	 A composition comprising rhGAA, wherein 40%-60% of the N-glycans on the rhGAA are complex type N-glycans, and wherein each rhGAA molecule on average comprises at least one bis-M6P glycan recited in instant claims 2-5, 7-10 and 13-15 is free of prior art.  The closest prior art is Zankel et al (US 2009/0191178 A1, filed with IDS), and as evidenced by McVie-Wylie et al (Molecular Genetics and Metabolism, 2008, 94, pages 448-455, filed with IDS).  Zankel et al, throughout the patent, teach composition comprising highly phosphorylated lysosomal enzyme such as highly phosphorylated recombinant human acid alpha-glucosidase (rhGAA) molecules prepared from CHO-K derivative G71 cells, for example, Abstract; page 1, paragraphs [0008] and [0009]; page 2, paragraphs [0010], [0015] and [0016]; page 10, paragraphs [0106] and [0108]; and pages 18-22, Examples I to VIII.  Zankel et al further teach compositions comprising GAA1 or GAA-M prepared from CHO-K derivative G71 cells, wherein the compositions comprise 1.05 to 1.26 mol of BisPMan7 per mol of rhGAA; 3.5, 5.5, 5.9 or 9.8 mol sialic acid per mol rhGAA; and the levels of mannose 6-phosphorylation is approximately 3-times higher in rhGAA enzyme produced by G71 cells than other CHO cell lines, for example, page 20, paragraph [0199]; page 21, paragraphs [0213] and [0215]; and page 21, Table 3.  And as evidenced by McVie-Wylie et al, the level of M6P in rhGAA enzyme produced by other CHO cell lines is 1.2 mol M6P per mol rhGAA, for example, page 450, Table 1.  Therefore, the level of M6P in the compositions comprising GAA1 or GAA-M prepared from CHO-K derivative G71 cells in Table 3 of Zankel et al is about 3.6 mol M6P per mol rhGAA.  However, Zankel et al fail to teach the amount of either complex type N-glycans or bis-M6P glycan recited in instant claim 10; and there is no teaching, motivation, or other type of suggestion to modify the rhGAA taught in Zankel et al and arrive at the rhGAA recited in instant claims 2-5, 7-10 and 13-15.  Furthermore, based on the teachings of instant specification, Zankel et al and McVie-Wylie et al, it is well known in the art that the amount of either complex type N-glycans or bis-M6P glycan on the rhGAA recited in instant claim 10 is not an inherent property of rhGAA expressed in CHO cells.  Taken all these together, a composition comprising rhGAA, wherein 40%-60% of the N-glycans on the rhGAA are complex type N-glycans, and wherein each rhGAA molecule on average comprises at least one bis-M6P glycan recited in instant claims 2-5, 7-10 and 13-15 is both novel and unobvious over the prior arts of record.  And the claimed composition is markedly different from what exist in nature. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LI N KOMATSU/Primary Examiner, Art Unit 1658